                 Case 3:18-cv-06175-JCS Document 1-2 Filed 10/09/18 Page 1 of 3



 1    BARBARA J. PARKER, City Attorney – SBN 069722
      MARIA BEE, Chief Assistant City Attorney – SBN 167716
 2    COLIN T. BOWEN Supervising Attorney – SBN 152489
      JASON M. ALLEN, Deputy City Attorney – SBN 284432
 3    One Frank H. Ogawa Plaza, 6th Floor
      Oakland, California 94612
 4    Telephone: (510) 238-3839, Fax: (510) 238-6500
      Email: jallen@oaklandcityattorney.org
 5    32372/2574583
 6    Attorneys for Defendant
      CITY OF OAKLAND and OAKLAND POLICE
 7    DEPARTMENT
 8

 9                                      UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA

11

12    SINDY PADILLA, ENRIQUE MALDONADO                         Case No.
      PETINO,
13                                                             DECLARATION OF JASON M. ALLEN
                         Plaintiffs,                           IN SUPPORT OF DEFENDANTS
14                                                             OAKLAND POLICE DEPARTMENT
             v.                                                AND CITY OF OAKLAND’S NOTICE OF
15                                                             REMOVAL
      OAKLAND POLICE DEPARTMENT, CITY OF
16    OAKLAND, and DOES 1 to30,

17                           Defendants.

18

19          I, Jason M. Allen, declare and state as follows:

20          1.       I am a Deputy City Attorney with the Office of the City Attorney for the City Of

21   Oakland, counsel for Defendants City of Oakland and Oakland Police Department (together, the “City”)

22   in the above-entitled matter. I am admitted to practice law in the State of California and before this

23   Court. I have personal knowledge of the facts set forth below, and, if called upon to testify, I could and

24   would competently testify thereto.

25          2.       On April 24, 2018, Plaintiffs Sindy Padilla and Enrique Maldonado Petino filed an

26   unverified Complaint against Defendants City of Oakland and the Oakland Police Department (together,

27   the “City”) in the Superior Court of the State of California for the County of Alameda, entitled Sindy

28   Padilla, Enrique Maldonado Petino, Plaintiffs, v. Oakland Police Department, City of Oakland, and


                           DECLARATION OF JASON M. ALLEN ISO NOTICE OF REMOVAL
                 Case 3:18-cv-06175-JCS Document 1-2 Filed 10/09/18 Page 2 of 3



 1   Does 1 to 30, Defendants, RG18902061 (the “State Court Action”). Pursuant to 28 U.S.C. § 1446(a), a
 2   true and correct copy of the Complaint is attached hereto as Exhibit A.
 3          3.       On April 30, 2018, the State Court Action was assigned to Judge Robert McGuiness, in
 4   Department 22 of the Superior Court of California, County of Alameda. A true and correct copy of the
 5   Notice of Assignment is attached hereto as Exhibit B. That same day, the Superior Court issued a
 6   Notice of Case Management Conference and Order, scheduling an initial case management conference
 7   for September 10, 2018. A true and correct copy of that Notice of Case Management Conference and
 8   Order is attached hereto as Exhibit C.
 9          4.       On June 15, 2018, the City filed a Declaration In Support of Automatic Extension Under
10   California Code of Civil Procedure section 430.41. A true and correct copy of that Declaration is
11   attached hereto as Exhibit D.
12          5.       On July 16, 2018, the City demurred to Plaintiffs’ complaint. True and correct copies of
13   the moving papers related to the City’s demurrer are attached hereto as Exhibit E.
14          6.       On August 15, 2018, the City filed a Declaration in Lieu of a Reply In Support of the
15   City’s Demurrer. A true and correct copy of that Declaration is attached hereto as Exhibit F.
16          7.       On August 22, 2018, Plaintiffs filed an Opposition to the City’s Demurrer. A true and
17   correct copy of that Opposition is attached hereto as Exhibit G.
18          8.       On August 23, 2018, the Superior Court took the City’s demurrer under submission. A
19   true and correct copy of the Court’s minutes and order taking the City’s demurrer under submission is
20   attached hereto as Exhibit H.
21          9.       On August 24, 2018, the Superior Court, Judge Harry Jacobs, issued an order sustaining
22   the City’s demurrer but granting Plaintiffs leave to amend. A true and correct copy of the order
23   sustaining the City’s demurrer is attached hereto as Exhibit I.
24          10.      On August 24, 2018, the City filed a case management statement. A true and correct copy
25   of the City’s case management statement is attached hereto as Exhibit J.
26          11.      On September 5, 2018, Plaintiffs filed a case management statement. A true and correct
27   copy of Plaintiff’s case management statement is attached hereto as Exhibit K.
28          12.      On September 7, 2018, Plaintiffs filed and served their First Amended Complaint
                                                         2
                           DECLARATION OF JASON M. ALLEN ISO NOTICE OF REMOVAL
              Case 3:18-cv-06175-JCS Document 1-2 Filed 10/09/18 Page 3 of 3



 1   (“FAC”). In their FAC, Plaintiffs allege, for the first time, a claim against the City under 42 U.S.C.
 2   § 1983. A true and correct copy of the FAC, including the accompanying proof of service, is attached
 3   hereto as Exhibit L.
 4          13.     The Superior Court held a case management conference on September 10, 2018. A true
 5   and correct copy of the minutes from that case management conference is attached hereto as Exhibit M.
 6   At that case management conference, the Superior Court issued an order scheduling a further case
 7   management conference for November 13, 2018. A true and correct copy of the case management order
 8   issued on September 10, 2018, is attached hereto as Exhibit N.
 9          14.     On September 25, 2018, the City filed a Declaration In Support of Automatic Extension
10   Under California Code of Civil Procedure section 430.41. A true and correct copy of that Declaration is
11   attached hereto as Exhibit O.
12          15.     The documents attached as Exhibits A through O hereto constitute all of the pleadings
13   and process that the City has retrieved from the Superior Court’s record prior to the filing of this notice
14   of removal.
15          I declare under penalty of perjury under the laws of the United States of America and the State of
16   California that the foregoing is true and correct.
17          Executed this 9th day of October 2018 at Oakland, California.
18

19                                                            __/s/ Jason M. Allen____________________
                                                              Jason M. Allen
20

21

22

23

24

25

26

27

28
                                                          3
                            DECLARATION OF JASON M. ALLEN ISO NOTICE OF REMOVAL
